Exhibit 10.1

DON SIMPSON

SENIOR VICE PRESIDENT MANUFACTURING AND ENGINEERING

TERM SHEET

DECEMBER 14TH, 2005

 

Position:    Senior Vice President Manufacturing and Engineering Primary
Responsibilities:   

Executive leadership of PCB assembly in the Markham, Chihuahua and San Jose
facilities

 

Leadership of Engineering and Quality functions worldwide

 

Traditional responsibilities of the senior manufacturing executive in a North
American public company

Reporting Relationship:    President and Chief Executive Officer Organizational
Reporting:   

Vice President and General Manager, Chihuahua

Vice President and General Manager, San Jose

Senior leadership of Markham facility

Senior leadership of the global engineering function

Senior leadership of the global quality management function

Location:    Markham, Ontario Effective date:    December 14th, 2005
Compensation Arrangements:   

Compensation shall be based upon three components:

 

•      Base salary

 

•      Annual Incentive Award

 

•      Long Term Incentive

 

•      Fringe Benefits and Perquisites

Base Salary:    $210,000 2006 Annual Incentive Plan:    Participation in a 2006
executive incentive plan that provides incentive for key executives based upon
achievement of consolidated financial performance targets for the fiscal year
and individual performance.



--------------------------------------------------------------------------------

   In the case of the Senior Vice President Manufacturing and Engineering, the
short term incentive plan shall be determined primarily based upon achievement
of specific consolidated financial targets and specific priorities established
by mutual agreement. The annual target bonus will be 50% of base salary, based
upon achievement of budgeted annual financial performance and individual
performance.    For the balance of 2005, continued participation in the 2005
Senior Management Bonus Plan, with a target award of 20% of base salary. Long
Term Incentive:    Long term incentive shall be through the company’s stock
option plan. Fringe Benefits and Perquisites:   

Entitlement to Canadian executive benefit program effective January 1st, 2006.

 

Monthly car allowance of $1,200.

Vacation entitlement:    Annual vacation of four weeks per calendar year.
Termination other than for cause:   

In the event of termination other than for cause, non-solicitation of customers
and employees would apply for a period of eighteen months.

 

Salary continuance would be as follows:

 

If terminated within the first ten years of employment in this position, salary
continuance of twelve months.

 

Thereafter, one month of salary continuance for each year of service, up to a
maximum of eighteen months.